DOCUMENTS UNDER SEAL
                       Case 3:21-cr-00121-JD Document 5 FiledTOTAL
                                                              04/09/21   Page 1 of00:12
                                                                   TIME (m ins):
                                                                                    1
M AGISTRATE JUDGE                             DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                             Ada Means                                   Recorded by Zoom: 11:02-11:14
MAGISTRATE JUDGE                              DATE                                    NEW CASE         CASE NUMBER
Jacqueline Scott Corley                   April 9, 2021                                               CR21-0121-JD-4
                                                        APPEARANCES
DEFENDANT                                     AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.      RET.
Kenny Matthew Miksch                          21       Y         P      David J Cohen and Alex Guilmartin    APPT.
U.S. ATTORNEY                                 INTERPRETER                           FIN. AFFT               COUNSEL APPT'D
Eric Cheng and Frank Reibli                   Not required                          SUBMITTED

PROBATION OFFICER             PRETRIAL SERVICES OFFICER                  DEF ELIGIBLE FOR           PARTIAL PAYMENT
                              Jay Christian                              APPT'D COUNSEL             OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
      10:00                                                                                                    TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT                 BOND HEARING          IA REV PROB. or           OTHER
      00:01                      00:01                                               or S/R
       DETENTION HRG               ID / REMOV HRG              CHANGE PLEA           PROB. REVOC.              ATTY APPT
                                                                                                               HEARING
                                                       INITIAL APPEARANCE
         ADVISED                 ADVISED                      NAME AS CHARGED           TRUE NAME:
         OF RIGHTS               OF CHARGES                   IS TRUE NAME
                                                             ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON                  READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                    SUBSTANCE
                                                           RELEASE
      RELEASED            ISSUED                       AMT OF SECURITY          SPECIAL NOTES               PASSPORT
      ON O/R              APPEARANCE BOND              $                                                    SURRENDERED
                                                                                                            DATE:
PROPERTY TO BE POSTED                              CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                    DETAINED          RELEASED      DETENTION HEARING            REMANDED
      FOR              SERVICES                                                    AND FORMAL FINDINGS          TO CUSTODY
      DETENTION        REPORT                                                      W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                                PLEA
    CONSENT                      NOT GUILTY                    GUILTY                  GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA                PLEA AGREEMENT          OTHER:
    REPORT ORDERED                                             FILED
                                                             CONTINUANCE
TO:                               ATTY APPT                     BOND                 STATUS RE:
April 14, 2021                    HEARING                       HEARING              CONSENT                  TRIAL SET

AT:                               SUBMIT FINAN.                 PRELIMINARY          CHANGE OF                67$786
                                  AFFIDAVIT                     HEARING              PLEA
10:30 a.m. by Zoom                                              BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                     $55$,*1MENT          MOTIONS                  JUDGMENT &
                                  HEARING                                                                     SENTENCING
Corley
        TIME W AIVED              TIME EXCLUDABLE               IDENTITY /           PRETRIAL                 PROB/SUP REV.
                                  UNDER 18 § USC                REMOVAL              CONFERENCE               HEARING
                                  3161                          HEARING
                                                    ADDITIONAL PROCEEDINGS
Due to the Covid-19 pandemic, all parties appeared by Zoom videoconference. Defendant consents to proceed by Zoom
videoconference. The Government's request to unseal the case was granted at the previous calling of the case. DPPA advised.
Govertment to file notice of related case in CR21-0105 VC. CC: JSC
                                                                                          DOCUMENT NUMBER:
